     Case 2:85-cv-04544-DMG-AGR Document 1068 Filed 01/19/21 Page 1 of 2 Page ID
                                     #:42595



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      JENNY LISETTE FLORES; et al.,            Case No.: CV 85-4544-DMG (AGRx)
12
                                               ORDER GRANTING
13            Plaintiffs,
                                               DEFENDANTS’ EX PARTE
14                                             APPLICATION FOR EXTENSION
                   v.
                                               OF TIME TO FILE ICE JUVENILE
15                                             COORDINATOR REPORT [1059]
      JEFFREY A. ROSEN, Acting
16
      Attorney General of the United States;
17    et al.,
18
              Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1068 Filed 01/19/21 Page 2 of 2 Page ID
                                     #:42596



 1         THIS CAUSE comes before the Court upon Defendants’ Ex Parte
 2   Application for Extension of Time to File ICE Juvenile Coordinator Report. [Doc.
 3   # 1059.]
 4         UPON CONSIDERATION of the Application, and for the reasons set forth
 5   therein, the Court hereby ORDERS that the deadline for filing the ICE Juvenile
 6   Coordinator Report is reset to January 19, 2021.
 7
 8   IT IS SO ORDERED.
 9
     DATED: January 19, 2021
10
11
12                                         DOLLY M. GEE
                                           UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -1-
